FILED
                                                                     United States Court of Appeals
                                                                             Tenth Circuit

                      UNITED STATES COURT OF APPEALS                      December 10, 2013

                                                                         Elisabeth A. Shumaker
                                   TENTH CIRCUIT                             Clerk of Court



 JEREMY PINSON,
                                                             No. 13-1399
        Petitioner - Appellant,
                                                    (D.C. No. 1:13-CV-01953-LTB)
 v.                                                         (D. Colorado)

 DAVID BERKEBILE,

        Respondent - Appellee.


                                ORDER AND JUDGMENT*


Before HARTZ, O’BRIEN, and GORSUCH, Circuit Judges.


       Jeremy Pinson, appearing pro se, appeals the district court’s order dismissing his

application for a writ of habeas corpus under 28 U.S.C. § 2241. Exercising jurisdiction

under 28 U.S.C. § 1291, we affirm because Mr. Pinson does not challenge the district

court’s ground for dismissal.


       * After examining appellant=s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the determination
of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent with Fed.
R. App. P. 32.1 and 10th Cir. R. 32.1.
       Mr. Pinson is a prisoner in the custody of the United States Bureau of Prisons in

Florence, Colorado. His § 2241 application alleged that prison officials violated his Fifth

Amendment right to due process when they disciplined him without a hearing, a mental

examination, or an opportunity to call witnesses and present documentary evidence. It

also alleged that his mental condition prevented him from being responsible for the

conduct resulting in discipline.

       The United States District Court for the District of Colorado found Mr. Pinson’s

application devoid of factual support and ordered him to amend it. He failed to amend

the application within 30 days and did not communicate with the court. As a result, the

court dismissed the action without prejudice under Fed. R. Civ. P. 41(b).

       On appeal Mr. Pinson raises two challenges that were not raised in district court:

(1) that the district court should have appointed counsel sua sponte to assist him with his

application and (2) that he was denied his First Amendment rights by restrictions placed

on his access to writing materials while on suicide watch. We do not address these

challenges. See United States v. Gould, 672 F.3d 930, 938 (10th Cir. 2012) (“Failure to

raise an argument before the district court generally results in forfeiture on appeal.”

(brackets and internal quotation marks omitted)).

       Mr. Pinson does not, however, challenge the district court’s finding that his § 2241

application was deficient. Therefore we affirm the judgment below. See Morris v.

Noe, 672 F.3d 1185, 1193 (10th Cir.2012) (An “argument insufficiently raised in the

opening brief is deemed waived.” (internal quotation marks omitted)).
                                              2
      We AFFIRM the district court’s dismissal and DENY Mr. Pinson’s motion to

proceed in forma pauperis.

                                      ENTERED FOR THE COURT


                                      Harris L Hartz
                                      Circuit Judge




                                        3